Citation Nr: 0638017	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-08 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left shoulder 
disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to January 1967 and from April 1967 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                 

In December 2005, the veteran submitted a statement in 
support of claim, raising the issue of service connection for 
diabetes mellitus, type II, which is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. In a February 1993 rating decision, the RO denied the 
claim of service connection for the residuals of an injury to 
the knees on the basis that the evidence was insufficient to 
reopen a claim which had been previously denied; after the 
veteran was provided notice of his appellate rights, he did 
not appeal the rating decision. 

2. The evidence received since the February 1993 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

3. A left knee disability to include degenerative joint 
disease and a meniscal tear was not affirmatively shown 
during service, degenerative arthritis of the left knee was 
not manifested to a compensable degree within the one-year 
period following separation from service; and any current 
left knee disability is unrelated to service or any event 
during service.  

4. By decision in August 1999, the Board denied the claims of 
service connection for a back disability and for residuals of 
a left shoulder injury.  

5. The evidence received since the August 1999 Board decision 
regarding a back disability, when considered by itself, or in 
the context of the entire record, does not relate to a fact 
unestablished by the previously available record that is 
necessary to substantiate the claim for service connection 
for a back disability, and does not raise a reasonable 
possibility of substantiating the claim.

6. The evidence received since the August 1999 Board decision 
regarding a left shoulder disability, when considered by 
itself, or in the context of the entire record, does not 
relate to a fact unestablished by the previously available 
record that is necessary to substantiate the claim for 
service connection for a left shoulder disability, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The February 1993 rating decision, in which the RO denied 
the veteran's claim of service connection for the residuals 
of an injury to the knees on the basis that the evidence was 
insufficient to reopen a claim which had been previously 
denied, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006).   

2. Evidence received since the unappealed February 1993 
rating action is new and material, and the claim of service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).  

3. A left knee disability was not incurred in or aggravated 
by service, and service connection for arthritis may not be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

4. The August 1999 Board decision, which denied the claims of 
service connection for a back disability and service 
connection for the residuals of a left shoulder injury, is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2006).



5. The evidence submitted to reopen the claim of service 
connection for a back disability is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

6. The evidence submitted to reopen the claim of service 
connection for a left shoulder disability is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).     

The RO provided the veteran post-adjudication VCAA notice by 
letters, dated in August 2002 and January 2004.  The veteran 
was notified of the evidence needed to reopen the claims for 
service connection for a left knee disability, a back 
disability, and a left shoulder disability, namely, evidence 
that was new and material, and the evidence needed to 
establish the underlying claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also informed 
that VA would obtain service medical records, VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of his claims.  The notices included the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), of Kent, 20 Vet. App. at 1 
(notice of the evidence necessary to reopen the claim and the 
evidence necessary to establish the underlying claim for the 
benefit sought), and of Dingess, 19 Vet. App. at 473 (notice 
of the elements of the claim, except for the degree of 
disability assignable).

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence, including at a hearing before the 
undersigned Board member.  The claims were then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in November 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed.Cir. 2006).  

In regard to the application to reopen the claim for service 
connection for a left knee disability, which as explained 
below, is reopened and denied on the merits, and the 
application to reopen the claims for service connection for a 
back disability and a left shoulder disability, the VCAA 
notices did not include provisions pertaining to the degree 
of disability.  Despite the lack of notice as to the degree 
of disability provisions, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on these matters as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, and denies 
the application to reopen the claims for service connection 
for a back disability and a left shoulder disability; 
therefore, any question as to the appropriate disability 
rating is rendered moot.  See Dingess, 19 Vet. App. at 473.
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations in October 2005.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

When a "chronic" condition is not noted in service, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  When certain 
chronic disease, such as arthritis, is shown in service, or 
to a compensable degree within a year of the claimant's 
separation from service, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309.      

II.  New and Material Claim - Left Knee Disability

The veteran's original claim for service connection for a 
left knee disability, claimed as residuals of an injury to 
the knees, was denied by the RO in a July 1978 rating action.  
In the July 1978 rating action, the RO noted that the 
veteran's service medical records from both periods of 
service were negative for a diagnosis of a knee injury, and 
there was no post-service evidence of continuity of 
symptomatology.  

By a February 1993 rating decision, the veteran's claim to 
reopen the issue of entitlement to service connection for the 
residuals of an injury to the knees was denied.  The veteran 
was provided notice of the decision and of his appellate 
rights.  He did not file a notice of disagreement.  
Therefore, the February 1993 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 1993 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

As stated above, the most recent final denial was in a 
February 1993 decision that denied a claim to reopen.  The 
evidence of record at the time of the February 1993 rating 
action consisted of the veteran's service medical records.

The veteran's service medical records for his first period of 
active military service, from April 1965 to January 1967, are 
negative for any complaints or findings of a left knee 
disability.  The records show that in December 1966, the 
veteran underwent a separation examination.  At that time, in 
response to whether the veteran had ever had or if he 
currently had "trick" or locked knee, the veteran responded 
"no."  The veteran's lower extremities were clinically 
evaluated as "normal."  

The veteran's service medical records for his second period 
of active military service, from April 1967 to April 1971, 
are negative for any complaints or finding of a left knee 
disability.  The records reflect that in March 1971, the 
veteran underwent a separation examination.  At that time, in 
response to whether the veteran had ever had or if he 
currently had "trick" or locked knee, the veteran responded 
"yes."  The examiner noted that the veteran had injured his 
left knee in January 1970 and that he still had occasional 
pain.  The examiner reported that there were no complications 
and no sequela.  The veteran's lower extremities were 
clinically evaluated as "normal."  

Evidence received subsequent to the unappealed February 1993 
decision consists of VA records, from July 1992 to January 
1995 and from July 2001 to July 2002, an October 2005 VA 
examination report, and hearing testimony.  

In January 1995, the RO received VA records from July 1992 to 
January 1995.  The records show that in July 1992, it was 
noted that according to the veteran, he had injured his left 
knee in 1966 while playing football.  The impression was of 
traumatic arthritis of the left knee status post football 
game accident.  The records also reflect that the veteran had 
x-rays taken of his left knee in August 1992 and January 
1993.  The August 1992 x-ray was interpreted as showing no 
significant abnormality.  The January 1993 x-ray was 
interpreted as showing linear ossification superior to the 
fibula.  Joint space was intact, and there was no effusion or 
bone lesion.  

In August 2002, the RO received VA records, from July 2001 to 
July 2002.  The records show that in May 2002 the veteran was 
treated for complaints of left knee pain.  At that time, it 
was reported that the veteran had injured his knee while 
playing football as an adolescent.  It was also noted that x-
rays of the left knee demonstrated minimal lateral 
compartment narrowing.  According to the records, in June 
2002, the veteran was treated after a twisting injury to his 
left knee six months ago.  At that time, a magnetic resonance 
imaging (MRI) was taken of the veteran's left knee.  The MRI 
was reported to show a posterior horn or meniscal tear.    

In October 2005, the veteran underwent a VA examination.  At 
that time, the examining physician stated that according to 
the veteran's service medical records, he injured his left 
knee in 1970 and subsequently complained of left knee pain.  
The examiner noted that a review of VA records showed that in 
2002 the veteran underwent an orthopedic evaluation after 
twisting his left knee six months earlier.  An MRI showed a 
posterior tear of the medial meniscus.  According to the 
examiner, current x-rays of the veteran's left knee showed 
mild degenerative changes.  Following the physical 
examination, the examiner concluded that the veteran had a 
left knee injury with degenerative joint disease with 
probable medial meniscus tear.  The examiner opined that the 
left knee condition was less likely as not, less than 50-50 
probability, caused by or a result of the injury that was 
related when the veteran was playing sports during service.  
According to the examiner, the current medical records 
confirmed that the veteran twisted his left knee in 2002.  In 
addition, the examiner noted that the veteran's age, weight, 
and activities were contributory for him to have progression 
of any degenerative arthritis.   

In May 2006, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the veteran 
testified that during service, he injured his left knee while 
he was playing sports.  The veteran stated that after the 
injury, he developed chronic pain in his left knee.  
According to the veteran, his current left knee disability 
was related to his in-service left knee injury.     

The Board has reviewed the evidence since the February 1993 
rating action and has determined that the VA records from 
July 1992 to January 1995 and from July 2001 to July 2002, 
and the October 2005 VA examination report, are new and 
material.  The evidence is new in that it was not of record 
at the time of the February 1993 rating action.  Moreover, 
the evidence is material because it is probative of the issue 
at hand, which is whether the veteran currently suffers from 
a left knee disability.  

The VA records reflect that in May 2002, x-rays of the 
veteran's left knee demonstrated minimal lateral compartment 
narrowing.  In addition, in the October 2005 VA examination 
report, the veteran was diagnosed with degenerative joint 
disease of the left knee.  Thus, the newly received evidence 
shows that the veteran has a current left knee disability, 
something that was not clearly demonstrated in February 1993.  
Therefore, the Board finds that the aforementioned evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim for service connection for a left knee 
disability, and presents the reasonable possibility of 
substantiating his claim.  Accordingly, the veteran's claim 
for service connection for a left knee disability is 
reopened.  



III.  Service Connection Claim - Left Knee Disability

In view of the Board's decision above, the veteran's claim 
for service connection for a left knee disability must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.

The veteran's service medical records from his first period 
of active military service are negative for any complaints or 
findings of a left knee disability.  In addition, the 
veteran's service medical records from his second period of 
active military service also fail to demonstrate the presence 
of a left knee disability.  Although the records show that 
upon the veteran's separation examination, dated in March 
1971, it was noted that the veteran had injured his left knee 
in January 1970 and that he still had occasional pain, it was 
also reported that there were no complications and no 
sequela, and that the veteran's lower extremities were 
clinically evaluated as "normal."  Moreover, the Board 
observes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, 
although it was reported upon the veteran's March 1971 
separation examination that the veteran experienced left knee 
pain, no diagnosis of underlying disability was provided.

The first medical evidence of record of a left knee 
disability is in May 2002, approximately 31 years after the 
veteran's separation from the military.  The Board recognizes 
that VA records reflect that in July 1992, the veteran was 
diagnosed with traumatic arthritis.  However, at that time, 
there were no x-ray findings supporting such a diagnosis.  In 
fact, an August 1992 x-ray of the veteran's left knee was 
interpreted as showing no significant abnormality, and a 
January 1993 x-ray was reported to show intact joint space.  
Thus, it was not until May 2002 that an x-ray of the 
veteran's left knee confirmed minimal lateral compartment 
narrowing.  

The medical evidence of record shows that the veteran is 
currently diagnosed with degenerative joint disease of the 
left knee, which was initially documented in May 2002, and a 
left knee meniscal tear, which was initially documented in 
June 2002, approximately six months after the veteran twisted 
his left knee.  The Board finds that there is no competent 
medical evidence of record which links the veteran's 
currently diagnosed left knee disability to include 
degenerative joint disease of the left knee and left knee 
meniscal tear to service or to any incident of service.  

In this regard, the VA examiner from the veteran's October 
2005 VA examination, opined that the veteran's current left 
knee disability was less likely as not caused by or a result 
of the in-service sports injury.  In addition, the examiner 
related the current left knee disability to an intercurrent 
injury in 2002 and the veteran's age, weight, and activities.  

Consideration has been given to the veteran's statements that 
his left knee disability was incurred during service.  
Although the veteran's lay statements are competent to 
establish the occurrence of an injury, they are not competent 
evidence to establish the etiology of his current diagnosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current left knee 
disability is the result of an in-service injury over three 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 93 (1993).    

To the extent that the VA records to include a July 1992 
record relate the veteran's left knee disability to an in-
service injury, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's left knee disability, 
currently diagnosed as to degenerative joint disease of the 
left knee and left knee meniscal tear, to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is dispositive as the first medical evidence of record for 
treatment of symptomatology of this disability is more than 
31 years after his separation from the military.  

As there is no evidence of a left knee disability to include 
degenerative joint disease of the left knee and a left knee 
meniscal tear in service or any indication that arthritis of 
the left knee was manifested within a year of the veteran's 
separation from service, and there is no evidence which 
provides the required nexus between military service and a 
left knee disability to include degenerative joint disease of 
the left knee and the left knee meniscal tear, service 
connection for a left knee disability is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 7 Vet. App. 49 (1990).

IV.  New and Material Claims - Back Disability and Left 
Shoulder Disability

The veteran's original claim for service connection for the 
residuals of a left shoulder injury was denied in a July 1978 
rating action.  By an August 1997 decision, the Board 
reopened the claim for service connection for the residuals 
of a left shoulder injury and remanded the underlying service 
connection claim for additional development.  In an August 
1999 decision, the Board denied the veteran's claim for 
service connection for a left shoulder disability.  In that 
same decision, the Board denied the veteran's original claim 
for service connection for a back disability.  That decision 
is final.  38 U.S.C.A. § 7104.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1999 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection for a back disability 
and a left shoulder disability should be reopened and re-
adjudicated on a de novo basis.  Evans, 9 Vet. App. at 273. 

In the August 1999 decision, the Board concluded that the 
veteran's current back disability was not incurred during his 
period of service, nor did a chronic back disability become 
manifest to a compensable degree within one year following 
the veteran's separation from service.  In that same 
decision, the Board also concluded that the veteran's current 
left shoulder complaints were not related to an in-service 
left shoulder injury or trauma; nor did a chronic left 
shoulder disability become manifest to a compensable degree 
within one year following the veteran's separation from 
service.  

The evidence of record at the time of the August 1999 Board 
decision consisted of the veteran's service medical records, 
VA records from July 1992 to July 1997, a March 1995 VA 
examination report, private medical records from M.C.S., 
M.D., and VA examination reports, dated in April 1998.  

The veteran's service medical records for his first period of 
active military service, from April 1965 to January 1967, are 
negative for any complaints or findings of a back disability.  
In regard to the veteran's left shoulder, the records reflect 
that in August 1966, the veteran injured his left scapula 
while playing football.  The impression was muscle spasm.  He 
was given liniment and protective padding.  The records show 
that in December 1966, the veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
recurrent back pain or painful or "trick" shoulder or 
elbow, the veteran responded "yes."  In response to the 
question as to whether the veteran had ever worn a brace or 
back support, the veteran responded "yes."  The examiner 
noted that the veteran had injured his left shoulder playing 
football in September and had subsequent occasional sharp 
pain in the left shoulder.  The veteran's upper extremities, 
and spine and other musculoskeletal system, were clinically 
evaluated as "normal."  

The veteran's service medical records for his second period 
of active military service, from April 1967 to April 1971, 
show that in November 1970, it was noted that according to 
the veteran, he had experienced back and shoulder pain for 
the previous three months, and that the pain had recently 
increased.  X-rays were taken of the veteran's left scapula 
and were interpreted as showing a normal examination.  The 
records reflect that in March 1971, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had back trouble of any kind or painful or 
"trick" shoulder or elbow, the veteran responded "yes."  
The examiner noted that the veteran had occasional low back 
pain and that all examinations had been negative.  According 
to the examiner, the veteran had been treated with medication 
and there were no complications and no sequela.  The examiner 
also reported that the veteran had injured his left shoulder 
while playing sports in 1967 and still had occasional pain.  
According to the examiner, there were no complications and no 
sequela.  The veteran's upper extremities, and spine and 
other musculoskeletal system, were clinically evaluated as 
"normal."

VA records from July 1992 to July 1997 show intermittent 
treatment for back and left shoulder pain.  The records 
reflect that in July 1992 the veteran stated that he had 
injured his left shoulder in 1966.  The assessment was that 
the veteran had a left shoulder injury status post football 
game accident.  In August 1992, an x-ray examination of the 
veteran's left shoulder revealed no demonstrable abnormality.  
In December 1993, the veteran was diagnosed with chronic 
backaches and traumatic arthritis in the left shoulder.  
According to the records, in January 1993, the veteran had x-
rays taken of his lumbar spine.  The x-rays were interpreted 
as showing scattered calcifications at the pelvis and 
Schmorl's nodes at L4-L5 and L5-S1.  The vertebral bodies, 
intervertebral spaces, and foramina were normal.  

According to the records, in March 1994, it was noted that 
the veteran had experienced back pain since 1966.  In May 
1994, the veteran had x-rays taken of his left shoulder which 
were reported to be negative.  In January 1995, the veteran 
was diagnosed with degenerative joint disease of the lumbar 
spine and left shoulder.  In May 1997, the veteran was 
treated for complaints of chronic back pain.  The assessment 
was degenerative joint disease.

In March 1995, the veteran underwent a VA examination.  At 
that time, he stated that in 1966, he was hit from behind 
while playing football and subsequently developed chronic 
back pain.  The veteran also indicated that during service, 
he developed chronic pain in his left shoulder.  Examination 
of the veteran's lumbar spine revealed pain on palpation of 
the iliolumbar ligaments, bilaterally.  X-rays of the lumbar 
spine were reported to be negative for bony pathology.  X-
rays of the shoulders revealed no arthritic changes in the 
glenohumeral joints or the acromioclavicular joints.  The 
diagnoses were recurrent strain of the shoulder girdle 
muscles, bilateral, and recurrent strain of the lumbosacral 
spine.    

In September 1998, the RO received private medical records 
from Dr. M.C.S., dated from January 1997 to September 1998.  
The records show the veteran received intermittent treatment 
for back and left shoulder pain.  The records reflect that in 
November 1997, the veteran was diagnosed with lumbar 
discopathy, lumbar radiculopathy, and lumbar radiculitis.  
According to the records, in February 1998, the veteran had a 
MRI taken of his lumbar spine.  The MRI was reported to show 
a normal examination.  In August 1998, nerve conduction 
velocity (NCV) and electromyographic (EMG) studies disclosed 
findings consistent with L5 and S1 radiculopathy.  The NCV 
and EMG studies also showed that the veteran's left upper 
extremity had a terminal fiber median motor latency delay, a 
median nerve trunk motor latency delay, and fibrillation in 
the biceps.     

A VA examination was conducted in April 1998.  At that time, 
the veteran stated that during service, he suffered injuries 
to both his back and left shoulder while playing football.  
The physical examination of the veteran's back showed that he 
had a good range of lumbar motion.  Examination of the left 
shoulder revealed full range of motion.  X-rays of the 
veteran's lumbosacral spine and left shoulder were reported 
to be unremarkable.  The diagnoses were history of lumbar 
spine injury and history of left shoulder injury.  The 
examiner stated that in all medical probability, there was no 
connection between the veteran's current back and left 
shoulder complaints and any lumbar spine or left shoulder 
injury during service.  The examiner stated that due to the 
nature of the injury, those conditions were typically self-
limited, being soft tissue problems which ultimately 
resolved.  According to the examiner, the veteran had not 
demonstrated any muscular atrophy or other wasting one would 
associate with a total debilitating musculoskeletal 
condition.  In addition, the examiner reported that the 
veteran's physical examination and objective x-ray findings 
showed no evidence of long-standing difficulties.     

A second VA examination was conducted in April 1998.  
Following the physical examination, the veteran was diagnosed 
with recurrent strain of the lumbosacral spine.  

Evidence received subsequent to the August 1999 Board 
decision consists of VA records, dated from July 2001 to 
March 2005, duplicative copies of the veteran's service 
medical records, duplicative copies of private medical 
records from Dr. M.C.S., VA examination reports, dated in 
October 2005, and hearing testimony.  

VA records from July 2001 to March 2005 show that the veteran 
received intermittent treatment for back and left shoulder 
pain.  

In February 2003, the RO received duplicative copies of the 
private medical records from Dr. M.C.S., dated in October 
1997 and September 1998.  

In July 2003, the RO received duplicative copies of the 
veteran's service medical records, dated from April 1965 to 
March 1971.  

A VA examination was conducted in October 2005.  At that 
time, the examining physician stated that he had reviewed the 
claims file.  The examiner stated that available x-rays of 
the veteran's shoulders showed normal examination and x-rays 
of the veteran's lumbar spine were unremarkable.  Following 
the physical examination, the examiner diagnosed the veteran 
with lumbosacral strain with minimal residuals, and left 
shoulder injury with minimal residuals.  The examiner stated 
that the veteran's current back condition was less likely as 
not caused by or was the result of sports played in the 
service.  The examiner also noted that the veteran's present 
left shoulder condition was less likely as not related and 
caused by or a result of the injury of the left shoulder when 
he was playing sports in 1967.  According to the examiner, 
there was no information to corroborate that the veteran had 
any disability of the back or shoulder after he was released 
from the military.  

A second VA examination was conducted in October 2005.  
Following the physical examination, the veteran was diagnosed 
with chronic tendonitis of the shoulders.   

In May 2006, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the veteran 
testified that during service, he injured his back and left 
shoulder.  The veteran stated that following his discharge, 
he developed chronic pain in his back and left shoulder.  
According to the veteran, his current back and left shoulder 
disabilities were related to his in-service back and left 
shoulder injuries.  

In the instant case, the transcript of the hearing is new to 
the record.  However, the transcript contains lay statements 
by the veteran which merely reiterate his contention that he 
has current back and left shoulder disabilities which are 
related to service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  However, 
medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, lay statements 
cannot provide a competent medical diagnosis or a competent 
medical opinion regarding causation, and, as the veteran is a 
layperson, his statements as to medical diagnosis and 
causation do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Therefore, his statements do not, by themselves or when 
considered with the previous evidence of record, help 
establish a fact necessary to substantiate the claims, which 
had not been previously established.

In regard to the remainder of the evidence submitted in 
support of reopening the veteran's claims for service 
connection for a back disability and a left shoulder 
disability, the duplicative copies of the veteran's service 
medical records, from April 1965 to March 1971, and the 
private medical records from Dr. M.C.S., dated in October 
1997 and September 1998, are not "new" in that they were of 
record at the time of the Board's denial in August 1999.  The 
VA records, dated from July 2001 to March 2005, and the 
October 2005 VA examination reports are new in that 


they were not of record at the time of the August 1999 Board 
decision, but not material because the evidence does not 
raise a reasonable possibility of substantiating the  claims.  

In the August 1999 Board decision, the veteran's claims for 
service connection for a back disability and a left shoulder 
disability were denied because there was no competent medical 
evidence linking the veteran's current back and left shoulder 
disabilities to service to include any in-service back or 
left shoulder injury.  Such evidence remains lacking in this 
case.  

In regard to the recently submitted VA records from July 2001 
to March 2005, the records do not address the issue of nexus.  
In addition, in the October 2005 VA examination report, the 
examiner addressed the issue of nexus, however, he expressed 
the opinion that it was not likely that either the veteran's 
current back disability or his current left shoulder 
disability was related to any in-service sports injury.  
Thus, the aforementioned evidence does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for a back disability and a left shoulder 
disability.  Moreover, the evidence submitted subsequent to 
the August 1999 Board decision does not demonstrate that 
arthritis of the back or arthritis of the left shoulder 
became manifest to a compensable degree during the first year 
following discharge from service to establish service 
connection on a presumptive basis.  In fact, the recently 
submitted evidence is negative for any findings of arthritis 
of the back or left shoulder, and in the October 2005 VA 
examination report, it was noted that available x-rays of the 
veteran's back and left shoulder were normal.  Therefore, the 
aforementioned evidence is not material as it does not raise 
a reasonable possibility of substantiating the claims.

The Board finds that the evidence submitted subsequent to the 
August 1999 Board decision does not provide relevant 
information as to the question of whether the veteran has a 
back disability or a left shoulder disability which is due to 
service to include any in-service back or left shoulder 
injury.  No competent medical opinion supporting any 
etiologic link between service and his current back 
disability and left shoulder disability is in evidence.  As 
none of the evidence added to the record since the Board's 
August 1999 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of a direct etiologic nexus 
between service and any current back disability or left 
shoulder disability, the Board concludes that the evidence of 
record added since the August 1999 decision does not 
constitute new and material evidence sufficient to reopen the 
veteran's claims for service connection for a back disability 
and service connection for a left shoulder disability.  


ORDER

As new and material evidence has been submitted, the claim of 
service connection for a left knee disability is reopened.  
On the merits of the reopened claim, service connection for a 
left knee disability to include degenerative joint disease of 
the left knee and a left knee meniscal tear is denied.

As new and material evidence has not been presented, the 
claim of service connection for a back disability is not 
reopened and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a left shoulder disability is 
not reopened and the appeal is denied.


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


